UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 23, 2012 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Florida 000-21329 65-0655973 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 599 9th Street North, Suite 101 Naples, FL 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. TIB Financial Corp. (the “Company”) held its Annual Meeting of Shareholders on August 23, 2012. The shareholders considered two proposals, each of which is described in more detail in the Company’s definitive proxy statement dated August 2, 2012. Proposal 1: Election of three nominees to serve as Class II directors each for a term continuing until the Annual Meeting of Shareholders in 2014 or until his or her successor is duly elected and qualified. The votes were cast as follows: Name Votes For Withheld Broker Non-Votes Bradley A. Boaz William A. Hodges R. Eugene Taylor The following directors’ terms of office continued after the annual meeting: Peter N. Foss, Howard B. Gutman, Christopher G. Marshall and R. Bruce Singletary. All director nominees were duly elected. Proposal 2: Ratification of the action of the Audit Committee of the Board of Directors in appointing PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. The votes were cast as follows: Votes For Votes Against Abstained Broker Non-Votes 0 Proposal 2 was approved. - 2 - Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 28, 2012 TIB FINANCIAL CORP. By: /s/ Christopher G. Marshall Christopher G. Marshall Chief Financial Officer - 3 -
